Citation Nr: 1220773	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-26 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1957 to November 1961 and from August 1966 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO which granted service connection for diabetes mellitus and assigned a 20 percent evaluation, effective from April 9, 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that his diabetes mellitus is more severe than is reflected in the 20 percent evaluation initially assigned.  

Although the Veteran was examined by VA during the pendency of this appeal, the examination was conducted nearly five years ago, in September 2007, and the Veteran essentially contends that his disability has worsened since his last examination.  In the Written Brief Presentation, dated in April 2012, the representative asserted that the medical evidence of record was inadequate to evaluate the current severity of the Veteran's diabetes and requested that the Board remand the appeal for a more contemporary VA examination.  

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the representative's expressed contention, a new examination should be scheduled to evaluate the current severity of his service-connected diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the Veteran may receive regular treatment for his diabetes mellitus at the VA outpatient center in Pensacola, Florida, and a private treatment facility.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:  

1.  Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his diabetes mellitus since February 2008.  After securing any necessary release, attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records since January 2008, and associate them with the claims folder.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent, severity and manifestations of his diabetes mellitus.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder should be made available to the examiner for review.  All indicated tests are to be performed.  The examiner must state whether the Veteran's diabetes mellitus requires restricted diet and regulations of activities; and whether it involves episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice a month visits to a diabetic care provider.  The examiner should also indicate the number of daily injections of insulin required.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913).

3.  After the requested development, and any other necessary development, has been completed, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and give them opportunity to respond thereto before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

